Citation Nr: 1427236	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  11-17 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for Meniere's disease, to include as secondary to service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1971 to September 1975.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

This case was previously before the Board in November 2013 and was remanded for additional development.  For the reasons discussed below, the Board finds that there has been substantial compliance with its November 2013 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Meniere's disease is not etiologically related to active service, and is not proximately due to, or aggravated by, the Veteran's service-connected bilateral hearing loss.


CONCLUSION OF LAW

The criteria for entitlement to service connection for Meniere's disease are not met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013).  Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim or claims.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, the United States Court of Appeals for Veteran's Claims Court (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.  18 Vet. App. 112, 120-21 (2004). 

In a letter dated May 2010, VA satisfied its duty to notify the Veteran.  Specifically, the RO notified the Veteran of the information and evidence necessary to substantiate the claims; information and evidence that the VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The letter also notified the Veteran about the process by which disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has satisfied its duty pursuant to 38 U.S.C.A § 5103A (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(c) (2013) to assist the Veteran.  The Veteran's service treatment records, VA treatment records, and private treatment records have been associated with the claims file.  In connection with his claim, VA provided the Veteran with VA examinations in May 2010 and August 2011.  Addendum opinions were obtained in June 2010 and November 2013.  The examination reports and addendum opinions reflect that the examiners reviewed the Veteran's claims file, recorded his current complaints, conducted appropriate examinations, and rendered an appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

Based on the foregoing, the Board finds that VA has satisfied its duties to notify and assist under the governing law and regulation.  The Board will therefore review the merits of the Veteran's claims, de novo.  

Legal Criteria 

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from diseases or injuries that are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 2013); 38 C.F.R. § 3.303 (2013).  Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

Under section 3.310(a), service connection may be established on a secondary basis for a disability, which is proximately due to, the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  With respect to aggravation, any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease or injury, will be service connected.  38 C.F.R. § 3.310(b)(2013).

Analysis

The Veteran contends that his Meniere's disease is related to service, to include as secondary to his service-connected bilateral hearing loss.  

VA examination reports and private treatment records confirm that the Veteran is diagnosed with Meniere's disease.
The Veteran's service treatment records are silent for any vestibular complaints but they indicate that he was treated for a left ear infection and was noted to have old scarring on his left tympanic membrane.  The Veteran's DD Form 214 reflects that his specialty was as an aircraft electrical repairman.  As such, in-service acoustic trauma is conceded.  Regarding secondary service connection, the Veteran is service-connected for bilateral hearing loss.   

Accordingly, the claim turns on whether there is a nexus between the Veteran's Meniere's disease and either an in-service incurrence or his service-connected hearing loss.  

In an August 1975 report of medical history, the Veteran denied having experienced any dizziness or fainting spells and ear, nose, or throat trouble.  Additionally, his August 1975 report of medical examination at separation noted that the Veteran's clinical evaluation revealed no abnormalities.  

An August 2009 audiology report from Dr. Foss, Au. D., noted that the Veteran denied having experienced ear pain drainage, rapidly progressive hearing loss, balance or dizziness problems, or sensitivity to loud sounds.  The Veteran was diagnosed with bilateral hearing loss and tinnitus.  The report was silent for any indication of Meniere's disease. 

At a November 2009 audiology appointment, the Veteran reported having experienced equilibrium problems.  The Veteran was diagnosed with sensorineural hearing loss and tinnitus, but the report was silent with respect to Meniere's disease.  

An April 2010 treatment record from Dr. Nabity, M.D., noted that the Veteran's history, physical and audiometric findings were most consistent with Meniere's disease.  Dr. Nabity went on to note that the cause of Meniere's disease is unknown, but that it can be related to acoustic trauma, including loud noise exposure, explosions, and gun fire.  

At his VA examination in May 2010, the Veteran reported disorientation associated with nausea and stated that head movement made his symptoms worse.  He reported he had "attacks" of these symptoms approximately every month to every six weeks, at which time he felt "drunk" and was unable to walk.  He reported that his attacks typically lasted several hours and then resolved.  The examiner noted that the Veteran had not had any vertiginous attacks during active service, but had been treated since April 2010 for complaints of vertigo.  The examiner indicated that the Veteran's private physician, Dr. Nabity, had diagnosed him with Meniere's disease.  The examiner noted that the Veteran had sloping moderate-to-severe- hearing loss from 3000 to 4000 hertz in his right ear and low frequency sloping-to-moderate loss from 2000 to 4000 hertz in his left ear.  The examiner confirmed that diagnosis and noted that videonystagmograph (VNG) testing was needed to quantify the Veteran's vestibular complaints.  

In an addendum opinion provided in June 2010, the examiner noted that the Veteran had abnormal VNG findings.  The examiner stated that his findings were suggestive of a peripheral vestibular system involvement, either left paresis or right irritative lesion.  She indicated that the Veteran's symptoms were likely due to Meniere's disease and opined that it was less likely than not related to military service.  In support of her conclusion, the examiner explained that the Veteran had not experienced any vestibular complaints during service.  

In a subsequent June 2010 addendum, the examiner opined that the Veteran's Meniere's disease was not due to his service-connected bilateral hearing loss.  She explained that Meniere's disease was not caused by hearing loss, but rather was associated with endolymphatic hydrops, low frequency hearing loss, tinnitus, and vertigo.  She noted that while the Veteran had low frequency hearing loss, it was her opinion that his hearing loss was the result of Meniere's disease and not the cause of his Meniere's disease.  

In a December 2010 treatment record, Dr. Nabity noted that while the cause of Meniere's disease is unknown for most people, acoustic trauma could predispose someone to Meniere's disease.  He then stated that he felt with a degree of medical certainty that the Veteran's Meniere's disease was related to his previous acoustic trauma including his exposure to explosions and gunfire during service.  He indicated that the Veteran's left ear hearing loss was a combination of noise induced hearing loss and loss related to his Meniere's disease, and his right ear hearing loss was consistent with noise induced hearing loss.  He opined that hearing loss does not cause Meniere's disease, but Meniere's disease can cause hearing loss.  

At his VA examination in August 2011, the Veteran reported that he first noticed dizziness in 1976 but did not know what it was then.  He described episodes of dizzy spells or spinning sensation associated with nausea, which lasted approximately six hours.  He reported that he had 6-8 episodes in the last year.  The Veteran reported that he wore hearing protection during active service, but that it was limited compared to what is available today.  He denied any history of civilian noise exposure and any history of ear surgeries or ear trauma.  

The examiner stated that based on the Veteran's private medical records, military records, testing, and her professional experience, the Veteran's Meniere's disease was not caused by or a result of his bilateral hearing loss.  She explained that Meniere's disease had a triad of symptoms including low-frequency hearing loss, aural fullness, and tinnitus associated with vertiginous attacks.  She stated that the Veteran had normal hearing in the low frequencies and high frequency hearing loss, which is not indicative of Meniere's disease, and that VNG findings suggested left-sided peripheral vestibular weakness.  The examiner noted that there were numerous causes for those symptoms but according to accepted guidelines suggested that it was Meniere's disease.  

The examiner acknowledged Dr. Nabity' s report and opinion, but stated that she respectfully disagreed with his assertion that Meniere's disease is known to be associated with acoustic trauma.  In support of her opinion, the examiner cited a study from the Journal of Otology and Neurotology, which found that there was not a causal relationship between hearing loss secondary to acoustic trauma and later development of Meniere's disease.  

An addendum opinion was obtained in November 2013.  The examiner stated that, after reviewing the Veteran's claims file, she agreed with the prior VA opinions that it was not at least likely as not that the Veteran's Meniere's disease was caused or aggravated by his service-connected bilateral hearing loss.  The examiner reasoned that the exact cause of Meniere's disease is unknown, but that most research indicates that it is caused by abnormal fluid and ion homeostasis in the inner ear causing endolymphatic hydrops.  She noted that the cause for this excess fluid buildup in the endolymphatic spaces of the inner ear is unknown, but that there was no evidence that hearing loss caused Meniere's disease.  Instead, hearing loss is a symptom of Meniere's disease.  The examiner also referenced the Journal of Otology and Neurotology study, which found no increased incidence of Meniere's disease in veterans with acoustic trauma as compared to the general population.  

After reviewing all evidence of record regarding the etiology of the Veteran's Meniere's disease, the Board finds that the VA opinions are the most persuasive nexus evidence.  The examiners reviewed the entire claims file and rendered negative etiological opinions that were consistent with one another, the evidence of record, and cited peer reviewed medical research studies.  Furthermore, with respect to whether the Veteran's Meniere's disease was caused or aggravated by the service-connected bilateral hearing loss, the VA examiners' opinions are uncontradicted.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion).  Moreover, while Dr. Nabity did not provide an opinion addressing whether the Veteran's hearing loss aggravated the Veteran's Meniere's disease, his statement that hearing loss does not cause Meniere's disease is consistent with the VA opinions.  

The Board acknowledges contradictory statements of the VA examiner in her May 2010 examination report and August 2011 examination report regarding whether the Veteran had low frequency hearing loss.  However, the Board notes that the examiner was referencing two separate and conflicting audiograms.  Additionally, all medical opinions of record concur that hearing loss does not cause Meniere's disease.  Accordingly, the Board finds that the conflicting statements do little to diminish the probative value of the May 2010 and August 2011 examination reports. 

With regard to direct service connection, the Board acknowledges Dr. Nabity's December 2010 treatment report, noting that acoustic trauma could predispose someone to Meniere's disease and opining that the Veteran's Meniere's disease was related to acoustic trauma during service.  However, the Board finds that Dr. Nabity's opinion is less probative than the VA opinions.  First, his opinion was not based on all the evidence of record.  Specifically, there is no indication that he had the benefit of reviewing the various VA opinions, private audiology reports, or the Veteran's service treatment records.  Furthermore, Dr. Nabity's opinion was conclusory and provided no support for his assertion that acoustic trauma could predispose someone to Meniere's disease.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (noting that to be adequate an opinion must contain clear conclusions with supporting data and a reasoned explanation connecting the two).  In contrast, the VA examiners provided thorough rationale for their opinions and cited to a relevant peer reviewed research study, which directly contradicted Dr. Nabity's assertion.  

The Board recognizes the Veteran's belief that his Meniere's disease is related to active service, to include his service-connected bilateral hearing loss.  Although a layperson is competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the etiology of Meniere's disease falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As the Veteran has not been shown to have any specialized medical skills or training, he is not competent to provide an etiological opinion.  Consequently, the Board attributes greater weight to the VA examiners' opinions as they were provided by trained medical professionals who reviewed the claims file, examined the Veteran, and noted the Veteran's reported history, all prior to providing the negative nexus opinions.  

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).


ORDER

Entitlement to service connection for Meniere's disease is denied.  



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


